Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-8-2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more energy communication elements configured to operably communicate energy from an energy source to the blade to cause the blade to spin relative to the bladed portion, in Claim 1. electronics further configured to prevent the blade from spinning, in Claim 5. “a pill adjustment actuator operably coupled to a pill adjustment member, in Claim 28. Electronics that are configured to automatically cause blade spinning to slow, in Claim 32. Electronics that are configured to automatically cause the blade to spin, in Claim 33. Electronics that are configured to prevent the blade from spinning, in Claim 35. Electronics that are configured to prevent the blade from beginning to spin, in Claim 36. Electronics are further configured to automatically cause blade spinning to slow, in Claim 37. Electronics are further configured to automatically cause the blade to spin, in Claim 38.

In re Claim 1, “one or more energy communication elements configured to operably communicate energy from an energy source to the blade to cause the blade to spin relative to the bladed portion” was interpreted to be a motor.  In re Claims 1, 5, 32-33, 35-38, Electronics configured to perform some function were interpreted as the structures discussed in Applicant's Para. 0118-0119. In re Claim 28, “a pill adjustment actuator operably coupled to a pill adjustment member, “was interpreted as the pill adjustment member laterally movable relative to the pill receiving area and relative to a blade plane upon user actuation of the pill adjustment actuator’ was interpreted as pill adjustment actuator #423 and pill adjustment member was interpreted as #426.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over  US 2010/0162867 to McCracken in view of US 5,184,534 to Lee. 

In re Claim 36, McCracken teaches a handheld pill cutter adapted to cut a pill(the device of McCracken is capable of cutting a pill — the examiner notes that claim is directed to the structure of the device and not a method), comprising:

a base portion that includes a pill receiving area sized and configured to receive a pill(see McCracken, Fig. 1, base #14 and area surrounding #34);
a bladed portion that includes a blade adapted to spin about a blade axis of rotation (see McCracken, Fig. 1, #54/1 8/#22 — all other structure connected to #14), a blade arm that supports the blade (see McCracken, Fig. 2, #102), and a cover (see McCracken, Fig. 2, #106/98), the cover movable relative to the base portion to allow access to the pill receiving area (see McCracken, Fig. 2, #18 see also Fig. 1 4 showing the blade pivoting by way of the user pressing down on #230), and movable toward the base portion to a closed position (when the cover is pivoted down);
one or more energy communication elements configured to operably communicate energy from an energy source to the blade to cause the blade to spin relative to the bladed portion (see Fig. 3, battery, #62).

McCracken does not teach a closed position in which the cover surrounds the pill receiving area or electronics that are configured to prevent the blade from beginning to spin unless the cover is in the closed configuration.

However, Lee teaches a switch system (see Lee, Figs. 1-3, #100; see also Col. 2, 54 — Col. 3, Il. 10), i.e., electronics that are configured to prevent the blade from beginning to spin unless the cover is in the closed configuration (see Col. 3, Il. 11-60).

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the system of Lee on the saw of McCracken. Doing so would provide a safety device on a miter saw which eliminates the possibility of certain accidents by activating a blade only with a lower guard contacts a work piece even if the main switch is on (see Lee, Col. 1, Il. 48-55).

In addition, Lee teaches a lower safety guard (see Fig. 3, #210 and Col. 3, Il. 60- 44) which has structure which provides a closed position in which the cover surrounds the workpiece receiving area. Doing so provides a movable guard that ensures that the blade is covered while moving through the cut in order to prevent the user from inadvertently contacting the rotating blade. l.e., this lower guard is a safety system providing a safer saw for the user.

Allowable Subject Matter
Claims 1, 5, 15-29, and 30-40 are allowed.
In re Claim 1, none of the prior art teaches a hand held pill cutter, having a base and a blade with a blade support that are displaced from the cover having electronics that are configured to cause the blade to begin to spin automatically if, after the cover of the bladed portion is moved toward the closed position, the blade support and the blade axis of rotation are displaced from a neutral position relative to the cover in which the blade axis of rotation is at a first distance from the cover to a non-neutral position relative to the cover in which the blade axis of rotation is at a second distance from the cover, the second distance less than the first distance, the electronics further configured to automatically cause blade spinning to slow if the blade axis of rotation and the blade support return returns from the non-neutral position to the neutral position.

The closest prior art includes US 2010/0162867 to McCracken and US 5,184,534 to Lee.  While McCracken teaches a small circular saw, McCracken does not teach the blade moving relative to the cover by a movable blade arm.  Further McCracken does not teach the electronics required by Claim 1.  Lee teaches that it is known to provide structure to stop and start the blade when the blade is moved towards and away from the workpiece.  However, in Lee the blade and the cover remain fixed and there is no movable blade arm relative to the cover.  In Lee, it is the structure illustrated in Fig. 2 of Lee that causes the blade to start.  As such, the structure and the electronics of Claim 1 are not taught by either Lee or McCracken.

Claims  5, 15-29 are allowable by virtue of their dependence to Claim 1. 

In re Claim 30, none of the cited prior art teaches a hand held pill cutter having a base with a blade and movable blade arm relative to the cover, with one or more energy communication elements configured to operably communicate energy from an energy source to the blade to cause the blade to spin about the blade axis of rotation relative to the cover, wherein the blade axis of rotation and the blade arm are movable relative to the cover such that the blade axis of rotation and the blade arm can be displaced from a neutral position in which the blade axis of rotation is at a first distance from the cover to a non-neutral position in which the blade axis of rotation is at a second distance from the cover, the second distance less than the first distance, the spring adapted and positioned to be compressed as the blade axis of rotation and the blade arm move moves from the neutral position to the non-neutral position, and further adapted and positioned to apply a restoring force that causes the blade arm and the blade axis of rotation, when the blade is spinning, to be moved from the non-neutral position to the neutral position.  

The closest prior art includes US 2010/0162867 to McCracken and US 5,184,534 to Lee.  While McCracken teaches a small circular saw McCracken does not teach the blade moving relative to the cover by a movable blade support.   In Lee, the blade and the cover remain fixed and there is no movable blade arm.   As such, wherein the blade axis of rotation and the blade arm are movable relative to the cover such that the blade axis of rotation and the blade arm can be displaced from a neutral position in which the blade axis of rotation is at a first distance from the cover to a non-neutral position in which the blade axis of rotation is at a second distance from the cover, the second distance less than the first distance, the spring adapted and positioned to be compressed as the blade axis of rotation and the blade arm move moves from the neutral position to the non-neutral position, and further adapted and positioned to apply a restoring force that causes the blade arm and the blade axis of rotation, when the blade is spinning, to be moved from the non-neutral position to the neutral position are not taught by either Lee or McCracken.   

Claims 31-35 are allowable by virtue of their dependence to Claim 30. 

Claims 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In re Claim 37, The closest prior art includes US 2010/0162867 to McCracken and US 5,184,534 to Lee.  While McCracken teaches a small circular saw McCracken does not teach the blade moving relative to the cover by a movable blade arm.  Further McCracken does not teach the electronics required by Claim 37.  Lee teaches that it is known to provide structure to stop and start the blade when the blade is moved towards and away from the workpiece.  However, in Lee the blade and the cover remain fixed and there is no movable blade arm relative to the cover.  In Lee, it is the structure illustrated in Fig. 2 of Lee that causes the blade to start.  As such, the structure and the electronics of Claim 37 are not taught by either Lee or McCracken.   

In re Claim 38, The closest prior art includes US 2010/0162867 to McCracken and US 5,184,534 to Lee.  While McCracken teaches a small circular saw McCracken does not teach the blade moving relative to the cover by a movable blade arm.  Further McCracken does not teach the electronics required by Claim 38.  Lee teaches that it is known to provide structure to stop and start the blade when the blade is moved towards and away from the workpiece.  However, in Lee the blade and the cover remain fixed and there is no movable blade arm relative to the cover.  In Lee, it is the structure illustrated in Fig. 2 of Lee that causes the blade to start.  As such, the structure and the electronics of Claim 38 are not taught by either Lee or McCracken.   

In re Claim 39, the closest prior art includes US 2010/0162867 to McCracken and US 5,184,534 to Lee.  While McCracken teaches a small circular saw McCracken does not teach the blade moving relative to the cover by a movable blade support.   In Lee, the blade and the cover remain fixed and there is no movable blade arm.   As such, a spring that is adapted and positioned such that, when in a compressed state in response to the cover being moved toward the base portion, the spring is adapted to apply a restoring force that causes the blade axis of rotation, when spinning, to be moved away from the cover and toward the pill receiving area are not taught by either Lee or McCracken.   

In re Claim 40, the closest prior art includes US 2010/0162867 to McCracken and US 5,184,534 to Lee.  While McCracken teaches a small circular saw McCracken does not teach the blade moving relative to the cover by a movable blade support.   In Lee, the blade and the cover remain fixed and there is no movable blade arm.   As such, wherein the spring is coupled to the blade arm, to which the blade is coupled, wherein the spring is positioned and adapted to apply the restoring force on the blade arm, which causes the blade axis of rotation to be moved away from the cover and toward the pill receiving area are not taught by either Lee or McCracken.   

Response to Arguments
Applicant’s amendment have cured the prior 35 USC 112B rejections.  Claims 1, 5, 15-29 and 30-35 are allowable.  Claims 37-40 would be allowable if written in independent form.  See above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724